717 N.W.2d 428 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Michael Lee MARTINEZ, a Minnesota Attorney, Registration No. 168518.
No. A06-61.
Supreme Court of Minnesota.
July 13, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael Lee Martinez committed professional misconduct warranting public discipline, namely: engaging in a pattern of neglecting client matters, failing to adequately communicate with clients, failing to inform clients of his suspension from the practice of law, and practicing law while suspended, in violation of Minn. R. Prof. Conduct (MRPC) 1.3, 1.4, and 5.5 and Rule 26, Rules on Lawyers Professional Responsibility (RLPR); engaging in a pattern of failing to cooperate with disciplinary investigations, in violation of MRPC 8.1(a)(3) and Rule 25, RLPR; and failing to return a client's file, in violation of MRPC 1.16(d) and Rule 26(d), RLPR.
Respondent admits his conduct violated the Minnesota Rules of Professional Conduct, waives his rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite extension for a minimum of 18 months of respondent's existing suspension from the practice of law, effective on the date of the filing of this order, subject to the following conditions:
(a) The reinstatement hearing provided for in Rule 18, RLPR, is not waived.
(b) Compliance with Rule 26, RLPR, requiring notice of suspension to clients, opposing counsel, and tribunals.
(c) Compliance with all of the terms and conditions of the court's July 25, 2000, and January 21, 2003, suspension orders.
(d) Discontinuance within 14 days of the filing of this order of respondent's employment/independent contractor arrangement with attorney Joel Monke and provision of verification to the Director that respondent has done so.
(e) Immediate notification to the Director, if respondent becomes otherwise employed in the legal field in any capacity during the period of his suspension, of the name, address and telephone number of his employer and the terms and conditions of his employment.
(f) Payment of costs in the amount of $900 plus interest under Rule 24(d), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the current suspension of respondent Michael Lee Martinez from the practice of law is hereby extended indefinitely for a minimum of 18 months from the date of the filing of this order, subject to the conditions set forth above.
BY THE COURT:
/s/Helen M. Meyer Associate Justice